         Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 1 of 17




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

IN RE:                                    §
                                          §       BANKRUPTCY CASE NO. 10-70594
JOSE TREVINO, SR. and                     §
TERESA TREVINO                            §       CHAPTER 13
                                          §
DEBTORS                                   §
                                          §
JOSE TREVINO AND                          §
TERESA TREVINO,                           §
                                          §
PLAINTIFFS,                               §
                                          §
v.                                        §         ADVERSARY NO. 13-07031
                                          §
1) CALIBER HOME LOANS, INC., and          §
                                          §
2) U.S. BANK TRUST, N.A. as Trustee for   §
LSF8 MASTER PARTICIPATION                 §
TRUST                                     §
                                          §
DEFENDANTS.                               §

                 PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST


 Main Case No: 10-70594                       Name of Debtors: Jose Trevino and Teresa
                                              Trevino
 Adversary No. 13-07031                       Style of Adversary: Trevino et al. v. Caliber
                                              Home Loans, Inc.
 Witnesses (Fact):
 Teresa Trevino                               Judge: Hon. Eduardo V. Rodriguez
 Jose Trevino                                 Courtroom Deputy: Ana Castro
 Jamar Harris (live or by deposition)
 Eric Smith (live or by deposition)
 Cindy Boudloche                              Hearing Date:
 Representative of HSBC                       Hearing Time:
 Caitlyn Wells

                                              Party Names: Jose and Teresa Trevino
      Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 2 of 17



Witnesses (Expert):
Jay Patterson                                      Attorney Names: Karen L. Kellett, Theodore
                                                   O. Bartholow, III, and Caitlyn N. Wells
Witnesses (Fact & Expert):
Karen Kellett
Theodore O Bartholow, III
Ellen Stone
Plaintiffs reserve the right to call any witness   Attorneys’ Phone: 214-696-9000
for rebuttal and to call any witnesses listed by
Defendants on Defendants’ Witness and
Exhibit Lists or any person present in the
court room during the hearing.
                                                   Nature of Proceeding: Trial


                                            EXHIBITS

Ex.                   Description                  Offered   Objection    Admitted/   Disposition
 #                                                                          Not
                                                                          Admitted
P-1    Plaintiffs’ Second Amended Complaint
       and all exhibits thereto
P-2    Defendants Answer to Plaintiffs’
       Second Amended Complaint
P-3    February 21, 2005 Adjustable Rate
       Note (Caliber000941-000944)
P-4    February 21, 2005 Deed of Trust
       (Caliber001033-001048)
P-5    August 25, 2010 Chapter 13
       Bankruptcy Petition, Schedules, and
       Statements filed in Plaintiffs’ Chapter
       13 bankruptcy case (BK Docket No. 1)
P-6    Proof of Claim No. 15-1 filed by South
       Texas College in Plaintiffs’ Chapter 13
       bankruptcy case
P-7    Proof of Claim No. 16-1 filed by
       Edinburg CISD in Plaintiffs’ Chapter
       13 bankruptcy case
P-8    Proof of Claim No. 17-1 filed by South
       Texas ISD in Plaintiffs’ Chapter 13
       bankruptcy case
P-9    Proof of Claim No. 21-1 filed by HSBC
       in Plaintiffs’ Chapter 13 bankruptcy
       case


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                                           PAGE 2
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 3 of 17



P-10   Proof of Claim No. 23-1 filed by
       Hidalgo County and Hidalgo County
       Drainage District No. 1 in Plaintiffs’
       Chapter 13 bankruptcy case
P-11   January 24, 2011 Notice of Trustee’s
       Intent to Pay Claims filed in Plaintiffs’
       Chapter 13 bankruptcy case (BK
       Docket No. 38)
P-12   HSBC transaction history for
       Plaintiffs’ mortgage loan account
       (HSBC000344-000354)
P-13   HSBC’s servicing notes for Plaintiffs’
       mortgage loan account (HSBC002001-
       003049)
P-14   April 22, 2013 check from HSBC to the
       Hidalgo County Tax Assessor in the
       amount of $4,450.13 (HSBC003052)
P-15   July 11, 2013 check from HSBC to the
       Hidalgo County Tax Assessor in the
       amount of $2,835.66 (HSBC003053)
P-16   July 24, 2013 Notice of Post-Petition
       Mortgage Fees, Expenses, and Charges
       filed in Plaintiffs’ Chapter 13
       bankruptcy case (BK Docket No. 82)
P-17   September 19, 2013 Motion to Dismiss
       filed by the Chapter 13 Trustee in
       Plaintiffs’ Chapter 13 bankruptcy case
       (BK Docket No. 83)
P-18   October 9, 2013 Response to the
       Chapter 13 Trustee’s Motion to
       Dismiss filed in Plaintiffs’ Chapter 13
       bankruptcy case (BK Docket No. 85)
P-19   October 17, 2013 check from HSBC to
       the Hidalgo County Tax Assessor in
       the amount of $2,734.59
       (HSBC003115)
P-20   October 30, 2013 Notice of Sale of
       Ownership of Plaintiffs’ Mortgage
       Loan (Caliber000103)
P-21   November 8, 2013 Notice of Transfer
       of Claim filed by U.S. Bank Trust,
       N.A. as Trustee in Plaintiffs’ Chapter
       13 bankruptcy case (BK Docket No.
       90)


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 3
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 4 of 17



P-22   Screenshot of information from HSBC
       boarded into Caliber Home Loans,
       Inc.’s servicing system of record
       (Caliber002439)
P-23   December 13, 2013 Second Motion to
       Modify Confirmed Plan filed in
       Plaintiffs’ Chapter 13 bankruptcy case
       (BK Docket No. 94)
P-24   December 13, 2013 Motion to Allow
       Late Filed Claim filed in Plaintiffs’
       Chapter 13 bankruptcy case (BK
       Docket No. 96)
P-25   January 6, 2014 Order Granting
       Motion to Allow Late Filed Claim in
       Plaintiffs’ Chapter 13 bankruptcy case
       (BK Docket No. 99)
P-26   January 9, 2014 Amended Debtors’
       Second Amended Motion to Modify
       Confirmed Plain filed in Plaintiffs’
       Chapter 13 bankruptcy case (BK
       Docket No. 101)
P-27   Proof of Claim No. 24-1 filed by the
       City of Edinburg in Plaintiffs’ Chapter
       13 bankruptcy case
P-28   January 23, 2014 Order Modifying
       Chapter 13 plan filed in Plaintiffs’
       Chapter 13 bankruptcy case (BK
       Docket No. 107)
P-29   April 21, 2014 Notice of Postpetition
       Mortgage Fees, Expenses, and Charges
       filed in Plaintiffs’ Chapter 13
       bankruptcy case (BK Docket No. 112)
P-30   April 23, 2014 Notice of Withdrawal of
       Notice of Postpetition Fee, Expenses,
       and Charges filed by U.S. Bank Trust,
       N.A., as Trustee, in Plaintiffs’ Chapter
       13 bankruptcy case (BK Docket No.
       113)
P-31   Docket Sheet for Plaintiffs’ Chapter 13
       bankruptcy, Case No. 10-70594
P-32   Chapter 13 Trustee Payment Records
       regarding July 24, 2013 Notice of Post-
       Petition Mortgage Fee, Expense, and
       Charges dated September 15, 2015


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 4
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 5 of 17



P-33   Caliber Home Loans, Inc.’s
       Transaction History for Plaintiffs’
       mortgage loan account
P-34   Caliber Home Loans, Inc.’s Fiserv
       Servicing Comments for Plaintiffs’
       Mortgage Loan Account
P-35   Excerpts from Caliber Home Loans,
       Inc.’s Bankruptcy Manual effective
       March 31, 2014 (Caliber002007-
       002016) (CONFIDENTIAL)
P-36   Caliber Home Loans, Inc.’s
       LoanSphere BK/FC notes
       (Caliber002105–002250)
P-37   December 16, 2014 Notice of Servicing
       Transfer sent to Plaintiffs by Caliber
       Home Loans, Inc. (Caliber001106-
       001107)
P-38   Information transmitted from Caliber
       Home Loan Servicing, Inc. to Select
       Portfolio Servicing, Inc. on January 2,
       2015 regarding Plaintiffs’ mortgage
       loan account (Caliber002251-002422)
P-39   February 17, 2015 Escrow Notice sent
       to Plaintiffs by Select Portfolio
       Servicing, Inc. (Trevino – 000927-
       000928)
P-40   March 5, 2015 Notice of Assignment,
       Sale, or Transfer of Plaintiffs’
       mortgage loan (Trevino – 000203)
P-41   Business Records Affidavit of Sherry
       Benight of Select Portfolio Servicing,
       together with all attachments thereto
       (Trevino – 001645-001820)
P-42   Transcript or video of July 27, 2016
       deposition of Jamar Harris and all
       exhibits thereto
P-43   Transcript or video of April 11, 2018
       deposition of Eric Smith (Vol. I) and all
       exhibits thereto
P-44   Transcript or video of April 12, 2018
       deposition of Eric Smith (Vol. II ) and
       all exhibits thereto
P-45   Expert Report of Bernard J. Patterson
       and all attachments thereto


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 5
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 6 of 17



P-46   May 18, 2015 Caliber Home Loans,
       Inc. Bankruptcy Servicing Audit
       (Caliber001597-001609)
       (CONFIDENTIAL)
P-47   November 30, 2016 Caliber Home
       Loans, Inc. Bankruptcy Servicing
       Audit (Caliber001610-001637)
       (CONFIDENTIAL)
P-48   July 2017 Quality Control Committee –
       Review of Findings for May Activity
       (Caliber002068-002071)
       (CONFIDENTIAL)
P-49   August 2017 Quality Control
       Committee – Review of Findings for
       June Activity (Caliber002072-002075)
       (CONFIDENTIAL)
P-50   September 2017 Quality Control
       Committee – Review of Findings for
       July Activity (Caliber002076-002080)
       (CONFIDENTIAL)
P-51   October 2017 Quality Control
       Committee – Review of Findings for
       August Activity (Caliber002081-
       002085) (CONFIDENTIAL)
P-52   November 2017 Quality Control
       Committee – Review of Findings for
       September Activity (Caliber002086-
       002090) (CONFIDENTIAL)
P-53   January 2018 Quality Control
       Committee – Review of Findings for
       October Activity (Caliber002091-
       002096) (CONFIDENTIAL)
P-54   March 2018 Quality Control
       Committee – Review of Findings for
       October Activity (Caliber002097-
       002104) (CONFIDENTIAL)
P-55   Adversary Complaint filed on August
       12, 2016 by Shirley Green against
       Caliber Home Loans in the United
       States Bankruptcy Court for the
       District of New Jersey, Case No. 10-
       33012, Docket No. 239
       (Caliber001638-001773)



PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 6
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 7 of 17



P-56   Plaintiffs’ Original Complaint filed on
       June 2, 2014 by Michelle Susan Barclay
       against Caliber Home Loans, Inc. in
       the United States Bankruptcy Court
       for the Southern District of Texas,
       Case No. 14-08006, Docket No. 1
       (Caliber001774-001802)
P-57   Complaint for contempt of court
       seeking damages for failure to comply
       with Local Rule 3002.1, willful
       violation of the discharge injunction,
       and the Fair Debt Collection Practices
       Act filed on November 25, 2015 by
       Willie Clarence Glass and Karen Wyatt
       Glass against Caliber Home Loans, Inc.
       in the United States Bankruptcy Court
       for the Northern District of Georgia,
       Case No. 15-04041, Docket No. 1
       (Caliber001806-001815)
P-58   Complaint Seeking Damages in Core
       Adversary Proceeding filed on June 4,
       2016 by Richard David Henson and
       Renee Anne Henson against Caliber
       Home Loans, Inc. in the United States
       Bankruptcy Court for the Western
       District of North Carolina, Case No.
       10-32276, Docket No. 40
       (Caliber001816-001823)
P-59   Original Complaint for Temporary
       Restraining Order, for Preliminary
       Injunction, and Recovery of Damages
       filed on October 30, 2015 by Richard
       and Patricia Baca against Caliber Home
       Loans, Inc. in the United States
       Bankruptcy Court for the Northern
       District of Texas, Case No. 15-04088,
       Docket No. 1 (Trevino – 000516-
       000525)
P-60   Complaint for Injunctive Relief and
       Damages filed on May 27, 2016 by
       Belinda C. Coello against Caliber
       Home Loans, Inc. in the United States
       Bankruptcy Court for the District of




PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 7
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 8 of 17



       Maryland, Case No. 16-00255, Docket
       No. 1 (Trevino – 000526-000533)
P-61   Complaint for Declaratory Judgment
       filed on November 1, 2016 by Anthony
       Earl Davis against Caliber Home
       Loans, Inc. in the United States
       Bankruptcy Court for the Middle
       District of Tennessee, Case No. 3:16-
       ap-90316, Docket No. 1 (Trevino -
       000534-000536)
P-62   Complaint filed on May 18, 2015 by
       Peter & Deborah Depolo against
       Caliber Home Loans, Inc. in the
       United States Bankruptcy Court for
       the Eastern District of Pennsylvania,
       Case No. 15-00200, Docket No. 1
       (Trevino – 000537-000540)
P-63   Complaint for Declaratory Judgment
       on August 6, 2015 by Russell Frazier
       Dodson and Nancy Louise Dodson
       against Caliber Home Loans, Inc. in
       the United States Bankruptcy Court
       for the Western District of Tennessee,
       Case No. 15-00255, Docket No. 1
       (Trevino – 000541-000542)
P-64   Complaint filed on February 16, 2015
       by Robin K. Fielder against Caliber
       Home Loans, Inc. in the United States
       Bankruptcy Court for the Northern
       District of Georgia, Case No. 15-05101,
       Docket No. 1 (Trevino – 000543-
       000583)
P-65   Complaint filed on March 15, 2016 by
       Curtis D. Flood against Caliber Home
       Loans, Inc. in the United States
       Bankruptcy Court for the District of
       Maryland, Case No. 16-00142, Docket
       No. 1 (Trevino – 000584-000606)
P-66   Complaint filed on September 30, 2015
       by Shane Fowler and Mia West Fowler
       against Caliber Home Loans, Inc. in
       the United States Bankruptcy Court
       for the Northern District of Alabama,




PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 8
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 9 of 17



       Case No. 15-40047, Docket No. 1
       (Trevino – 000607-000616)
P-67   Complaint filed on November 15, 2016
       by Roger Dale Goad and Deborah
       Marie McCormick Goad against
       Caliber Home Loans, Inc. in the
       United States Bankruptcy Court for
       the Northern District of Georgia, Case
       No. 16-04062, Docket No. 1 (Trevino –
       000617-000635)
P-68   Complaint filed on April 27, 2016 by
       Patrick Terrelle Maddox against
       Caliber Home Loans, Inc. in the
       United States Bankruptcy Court for
       the Northern District of Georgia, Case
       No. 16-05092, Docket No. 1 (Trevino –
       000636-000642)
P-69   Adversary Complaint filed on July 27,
       2016 by Van R. McDow and Irma M.
       McDow against Caliber Home Loans,
       Inc. in the United States Bankruptcy
       Court for the District of Nevada, Case
       No. 16-01092, Docket No. 1-1 (Trevino
       – 000643-000655)
P-70   Complaint for Violation of Discharge
       Order and Prayer for Injunctive Relief
       filed on August 7, 2014 by Carl &
       Torethia Merriwether against Caliber
       Home Loans, Inc. in the United States
       Bankruptcy Court for the Southern
       District of Illinois, Case No. 14-03063,
       Docket No. 1 (Trevino – 000656-
       000662)
P-71   Complaint filed on July 24, 2014 by
       Patricia Scott against Caliber Home
       Loans, Inc. in the United States
       Bankruptcy Court for the Northern
       District of Oklahoma, Case No. 14-
       01040, Docket No. 1 (Trevino –
       000670-000675)
P-72   Complaint for Sanctions, Damages,
       Costs, and Attorneys Fees for
       Violations of the Automatic Stay and
       for Declaratory Relief filed on August


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 9
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 10 of 17



        7, 2015 by Jonathan E. Smith against
        Caliber Home Loans, Inc. in the
        United States Bankruptcy Court for
        the Eastern District of Louisiana, Case
        No. 15-01057, Docket No. 1 (Trevino –
        000676 – 000692)
P-73    Complaint filed on March 25, 2015 by
        Linda J. Strickland against Caliber
        Home Loans, Inc. in the United States
        Bankruptcy Court for the Eastern
        District of North Carolina, Case No.
        15-00033, Docket No. 1 (Trevino –
        000693-000737)
P-74    Adversary Complaint and Debtor’s
        Objection to Claim of LSF8 Master
        Participation Trust filed on September
        17, 2015 by Russell L. Thompson and
        Lori A. Thompson against Caliber
        Home Loans, Inc. in the United States
        Bankruptcy Court for the Western
        District of Pennsylvania, Case No. 15-
        02184, Docket No. 1 (Trevino –
        000738-000745)
P-75    Complaint filed on May 31, 2016 by
        Rasheed Topey against Caliber Home
        Loans, Inc. in the United States
        Bankruptcy Court for the Middle
        District of Florida, Case No. 3:16-ap-
        00115, Docket No. 1 (Trevino –
        000746-000754)
P-76    Certified copy of Amended Complaint
        filed on May 23, 2014 by Deborah
        Anne Trent against Caliber Home
        Loans, Inc. in the United States
        Bankruptcy Court for the Eastern
        District of Oklahoma, Case No. 14-
        08006, Docket No. 7
P-77    Certified copy of Defendant Caliber
        Home Loans, Inc.’s Motion to Dismiss
        Adversary Proceeding with Prejudice
        filed in Trent v. Beneficial Financial I,
        Inc., in the United States Bankruptcy
        Court for the Eastern District of




PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 10
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 11 of 17



        Oklahoma, Case No. 14-08006, Docket
        No. 14
P-78    Certified copy of Plaintiff’s Objection
        to Defendant Caliber Home Loans,
        Inc.’s Motion to Dismiss Adversary
        Proceeding with Prejudice filed in
        Trent v. Beneficial Financial I, Inc., in
        the United States Bankruptcy Court
        for the Eastern District of Oklahoma,
        Case No. 14-08006, Docket No. 18
P-79    Certified copy of Defendant Caliber
        Home Loans, Inc.’s Reply in Support
        of Motion to Dismiss Adversary
        Proceeding with Prejudice filed in
        Trent v. Beneficial Financial I, Inc., in
        the United States Bankruptcy Court
        for the Eastern District of Oklahoma,
        Case No. 14-08006, Docket No. 22
P-80    Certified copy of Order Denying
        Caliber Home Loans, Inc.’s Motion to
        Dismiss filed in Trent v. Beneficial
        Financial I, Inc., in the United States
        Bankruptcy Court for the Eastern
        District of Oklahoma, Case No. 14-
        08006, Docket No. 51
P-81    Certified copy of Defendant Caliber
        Home Loans, Inc.’s Answer to
        Amended Complaint filed in Trent v.
        Beneficial Financial I, Inc., in the
        United States Bankruptcy Court for
        the Eastern District of Oklahoma, Case
        No. 14-08006, Docket No. 53
P-82    Certified copy of Plaintiff’s Combined
        Objection to Defendant Caliber Home
        Loans, Inc.’s Motion for Summary
        Judgment and the Motion for
        Summary Judgment and Brief in
        Support of Beneficial Financial I, Inc.
        and all exhibits thereto filed in Trent v.
        Beneficial Financial I, Inc., in the
        United States Bankruptcy Court for
        the Eastern District of Oklahoma, Case
        No. 14-08006, Docket No. 86




PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 11
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 12 of 17



P-83    Certified copy of Scheduling Order
        entered in Trent v. Beneficial Financial
        I, Inc., in the United States Bankruptcy
        Court for the Eastern District of
        Oklahoma, Case No. 14-08006, Docket
        No. 91
P-84    Certified copy of Caliber Home Loans,
        Inc.’s Pre-Trial Memorandum filed in
        Trent v. Beneficial Financial I, Inc., in
        the United States Bankruptcy Court
        for the Eastern District of Oklahoma,
        Case No. 14-08006, Docket No. 92
P-85    Certified copy of Caliber Home Loans,
        Inc.’s Reply in Support of Motion for
        Summary Judgment filed in Trent v.
        Beneficial Financial I, Inc., in the
        United States Bankruptcy Court for
        the Eastern District of Oklahoma, Case
        No. 14-08006, Docket No. 103
P-86    Certified copy of Order Denying
        Motions for Summary Judgment
        entered in Trent v. Beneficial Financial
        I, Inc., in the United States Bankruptcy
        Court for the Eastern District of
        Oklahoma, Case No. 14-08006, Docket
        No. 106
P-87    Certified copy of Caliber Home Loans,
        Inc.’s Motion for Permission to File
        Objection to Motion to Enforce
        Settlement Agreement Under Seal
        filed in Trent v. Beneficial Financial I,
        Inc., in the United States Bankruptcy
        Court for the Eastern District of
        Oklahoma, Case No. 14-08006, Docket
        No. 106
P-88    Complaint to Determine Secured
        Status Debt and that Mortgage Loan is
        Current filed on March 13, 2014 by
        John H. Welty and Connie L. Welty
        against Caliber Home Loans, Inc. in
        the United States Bankruptcy Court
        for the District of Arizona, Case No.
        4:14-ap-00228, Docket No. 1 (Trevino
        – 000700-000702)


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 12
       Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 13 of 17



P-89    Verified Complaint filed on October 9,
        2015 by Mark G. Zorn against Caliber
        Home Loans, Inc. in the United States
        Bankruptcy Court for the Northern
        District of Alabama, Case No. 15-
        00117, Docket No. 1 (Trevino –
        000763-000771)
P-90    Consumer complaint correspondence
        sent to Caliber Home Loans, Inc.
        (Trevino – 001824-001971)
P-91    Fitch Ratings – June 2017 U.S. RMBS
        Servicer Handbook (Trevino – 001577-
        001644)
P-92    Plaintiffs’ July 2, 2014 First Request
        for Production of Documents,
        Electronically Stored Information, and
        Other Tangible Things to Defendant
        Caliber Home Loans, Inc.
P-93    Defendant Caliber Home Loans, Inc.’s
        Objections and Responses to Plaintiffs’
        First Request for Production of
        Documents, Electronically Stored
        Information, and Other Tangible
        Things dated August 8, 2014
P-94    Plaintiffs’ July 2, 2014 First Request
        for Production of Documents,
        Electronically Stored Information, and
        Other Tangible Things to Defendant
        U.S. Bank Trust, N.A. as Trustee for
        LSF8 Master Participation Trust
P-95    Defendant U.S. Bank Trust, N.A. to
        Plaintiffs’ First Request for Production
        of Documents, Electronically Stored
        Information, and Other Tangible
        Things dated August 8, 2014
P-96    Plaintiffs’ August 15, 2014 Second
        Request for Production of Documents,
        Electronically Stored Information, and
        Other Tangible Things to Defendant
        Caliber Home Loans, Inc.
P-97    Plaintiffs’ May 24, 2018 Third Request
        for Production of Documents,
        Electronically Stored Information, and



PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                           PAGE 13
        Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 14 of 17



         Other Tangible Things to Defendant
         Caliber Home Loans, Inc.
P-98     Defendant Caliber Home Loans, Inc.’s
         June 25, 2018 Objections and
         Responses to Plaintiffs’ Third Request
         for Production of Documents,
         Electronically Stored Information, and
         Other Tangible Things
P-99     Plaintiffs’ July 30, 2018 First Request
         for Interrogatories to Defendant
         Caliber Home Loans, Inc.
P-100    Defendant Caliber Home Loans, Inc.’s
         Objections and Responses to Plaintiffs’
         First Set of Interrogatories dated
         August 29, 2018
P-101    Plaintiffs’ July 30, 2018 First Request
         for Interrogatories to Defendant U.S.
         Bank Trust, N.A.
P-102    Defendant U.S. Bank Trust N.A.’s
         Objections and Responses to Plaintiffs’
         First Set of Interrogatories dated
         August 29, 2018
P-103    Defendant Caliber Home Loans, Inc.’s
         Supplemental Responses to Plaintiffs’
         First Set of Interrogatories
P-104    Defendant U.S. Bank Trust N.A.’s
         First Supplemental Responses to
         Plaintiffs’ First Set of Interrogatories
P-105    U.S. Bank Trust N.A. Financial
         Reports from iBanknet
P-106    Defendants’ October 22, 2018 Brief in
         Support of Motion for Summary
         Judgment
P-107    September 26, 2018 email to M.
         Hayward regarding service of business
         records affidavit from SPS
P-108    Documents Produced by Caliber
         relating to HSBC’s records
P-109    Defendant U.S. Bank Trust, N.A. as
         Trustee for LSF8 Master Participation
         Trust and Caliber Home Loans, Inc.’s
         Motion to Dismiss Adversary
         Proceeding with Prejudice (AP Docket
         No. 13)


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                            PAGE 14
        Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 15 of 17



P-110    Defendant U.S. Bank Trust, N.A. as
         Trustee for LSF8 Participation Trust
         and Caliber Home Loans, Inc.’s Reply
         Brief in Support of Motion to Dismiss
         Adversary Proceeding with Prejudice
         (AP Docket No. 29)
P-111    Defendant U.S. Bank Trust, N.A. as
         Trustee for LSF8 Master Participation
         Trust and Caliber Home Loans, Inc.’s
         Amended Motion to Dismiss Second
         Amended Complaint with Prejudice
         (AP Docket No. 81)
P-112    Plaintiffs’ Original Complaint and all
         exhibits thereto (AP Docket No. 1)
P-113    Transcript of April 30, 2015 hearing on
         Defendants’ Motions to Dismiss
         Plaintiffs’ Second Amended Complaint
P-114    Curriculum Vitae of Karen L. Kellett
P-115    Curriculum Vitae of Theodore O.
         Bartholow, III
P-116    Curriculum Vitae of Caitlyn N. Wells
P-117    Plaintiffs’ counsel’s time and expense
         records (Trevino – 000040-000081;
         Trevino – 000082-000098; Trevino –
         001272-001313; Trevino – 001328;
         TREV000016-000020; Trevino –
         001561-001567) (subject to
         supplementation through trial)
P-118    Receipts regarding Plaintiffs’ counsel’s
         expenses
P-119    Representation Agreement (Trevino –
         001314 – 001320)
P-120    Co-Counsel Agreement (Trevino –
         001321-001324)
P-121    November 10, 2015 Correspondence
         from Karen Kellett to Plaintiffs
         regarding new firm (Trevino – 001325-
         001327)
P-122    September 28, 2017 Order on
         Application for Compensation and
         Reimbursement of Expenses entered in
         Lopez v. Portfolio Recovery
         Associates, Adv. No. 13-07019, filed in
         the United States Bankruptcy Court


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                            PAGE 15
      Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 16 of 17



        for the Southern District of Texas
        (Docket No. 275)
        Any document necessary for
        impeachment or rebuttal
        Any document listed on Defendants’
        witness and exhibit list or identified oar
        offered by Defendants at trial.

       Plaintiffs expressly reserve the right to amend the foregoing witness and exhibit list to

designate additional parties and or documents.


                                                     Respectfully submitted,

                                                     KELLETT & BARTHOLOW PLLC

                                                     /s/ Karen L. Kellett
                                                     Karen L. Kellett
                                                     Texas Bar No. 11199520
                                                     Southern District Bar No. 26490
                                                     Theodore O. Bartholow, III (“Thad”)
                                                     Texas Bar No. 24062602
                                                     Southern District. Bar No. 1571898
                                                     Caitlyn Wells
                                                     Texas Bar No. 24070635
                                                     Southern District Bar No. 2043070
                                                     Megan F. Clontz
                                                     Texas Bar No. 24069703
                                                     Southern District Bar No. 2191929
                                                     11300 N. Central Expressway, Suite 301
                                                     Dallas, TX 75243
                                                     Tel.: (214) 696-9000
                                                     Fax: (214) 696-9001
                                                     kkellett@kblawtx.com

                                                     PULMAN CAPPUCCIO & PULLEN LLP

                                                     Catherine S. Curtis
                                                     State Bar No. 24074100
                                                     Southern District Bar No. 1129434
                                                     P.O. Box 720788
                                                     McAllen, TX 78504
                                                     Tel.: (956) 467-1900


PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                                             PAGE 16
      Case 13-07031 Document 315 Filed in TXSB on 04/12/19 Page 17 of 17



                                                      Fax: (956) 331-2815

                                                      Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the parties listed
below via electronic mail on March 8, 2019.

                                                      /s/ Caitlyn N. Wells
                                                      Caitlyn N. Wells

Melissa S. Hayward
Hayward & Associates PLLC
10501 N. Central Expy., Suite 106
Dallas, Texas 75231
MHayward@HaywardFirm.com

Attorneys for U.S. Bank Trust, N.A. as Trustee
For LSF8 Master Participation Trust and
Caliber Home Loans, Inc.




PLAINTIFFS’ AMENDED WITNESS AND EXHIBIT LIST                                                PAGE 17
